Exhibit_10.4

CONSULTANT AGREEMENT

 

This CONSULTANT AGREEMENT (this “Agreement”), dated July 20, 2020 (the
“Effective Date”), is entered into by and between Stuart F. Simpson (the
“Consultant”) and Surgalign Holdings, Inc., (f/k/a RTI Surgical Holdings, Inc.)
a Delaware corporation (“Surgalign”) (each individually a “Party”, and
collectively the “Parties”).

 

 

BACKGROUND

 

Surgalign is a global medical technology company advancing the science of spine
care, focused on delivering innovative solutions that drive superior clinical
and economic outcomes (the “Business”). The Consultant possesses and wishes to
offer certain knowledge and expertise to Surgalign that are expected to be of
assistance to the Business and Surgalign desires to receive the benefits of the
Consultant’s knowledge and expertise.

 

The Consultant has simultaneously been elected as the Chairman of the Board of
Directors (the “Board of Directors”) of Surgalign. It is expected that his
services under this Agreement will significantly exceed the customary duties of
the Chairman of the Board of Directors.

 

Accordingly, in consideration of the above and the mutual covenants contained in
this Agreement, Surgalign and the Consultant agree as follows:

 

TERMS

 

1 – CONSULTING MATTERS

 

1.1The Consultant shall provide the consulting services (“Services”) as
Surgalign’s:  (a) Chief Executive Officer or his designee; (b) Lead Independent
Director; or (c) Board of Directors may from time to time request. The Services
to be provided by the Consultant may be adjusted from time to time as mutually
agreed to in writing by the Parties.  It is expected that the Consultant shall
devote up to two days per week to the performance of the Services.

 

1.2The Consultant shall perform the Services in a professional manner, in
compliance with all applicable federal, state and local laws, rules and
regulations (“Laws”), including, without limitation, Laws regulating insider
trading.

 

1.3This Agreement shall in no way detract from or impair the Consultant’s
authority and responsibilities as Chairman of the Board of Directors.

 

1.4At each quarterly meeting of the Board of Directors, the Consultant shall
deliver a report concerning his activities over the preceding quarter and plans
for the upcoming quarter.

 

 

1

CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

2 – COMPENSATION

 

2.1The Consultant shall receive the following compensation for Services
performed under this Agreement, as requested by Surgalign:

 

 

2.1.1

Cash compensation of $275,000 per year for time engaged in rendering Services
for Surgalign (the “Annual Compensation”), payable in 12 equal monthly
installments.

 

 

2.1.2

On the Effective Date, Surgalign and the Consultant are entering into the
Restricted Stock Award Agreement attached as Exhibit A to this Agreement (the
“Equity Compensation”). The Consultant acknowledges that the Equity Compensation
is a one-time equity grant, with an approximate aggregate value of $825,000 as
of the Effective Date, awarded in consideration for his entering into this
Agreement and his expected contributions over the term of this Agreement. The
Equity Compensation shall vest in equal annual installments over three years.

 

 

2.1.3

Reimbursement for reasonable and documented out-of-pocket expenses incurred by
the Consultant in connection with performance of the Services.

 

 

2.1.4

For the avoidance of doubt, the Annual Compensation shall be in lieu of, and not
in addition to, any other cash payments that members of the Board of Directors
are otherwise entitled to receive. The Equity Compensation is intended to be in
lieu of, and not in addition to, any equity award Consultant may have otherwise
received as a member of the Board of Directors during the term of this Agreement
as specified in Section 5.1.  

 

3 – CONFIDENTIAL INFORMATION

 

3.1 During the term of this Agreement, as may be extended, and for a period of
one year following the termination or expiration of this Agreement, the
Consultant agrees to keep in confidence and not use any Confidential Information
in any manner, other than for the sole purpose of assisting Surgalign pursuant
to this Agreement. As used in this Agreement, “Confidential Information” means
Surgalign trade secrets, processes, methods, know-how and other information
related to the Business including, but not limited to, surgical implants, and
associated patents and patent applications, trade secrets, know‑how, inventions,
surgical instruments, technical data, drawings or specifications, testing and/or
production methods, business or financial information, research and development
activities, product and marketing plans, medical records, and customer and
supplier information, which are proprietary or of a confidential nature. The
obligations of the Consultant under this Section 3 shall survive expiration or
termination of this Agreement.

 

3.2The Consultant shall not disclose, publish, communicate, or reveal
Surgalign’s Confidential Information to any third party unless:

 

 

a.

express prior written permission is given by Surgalign; or

 

 

b.

in the event Confidential Information is required to be disclosed to comply with
applicable Laws, or with a court or administrative order, the Consultant shall:
(i) provide Surgalign with prompt notice upon learning that such disclosure is
required; (ii) use reasonable commercial efforts to assist Surgalign in taking
all reasonable and lawful actions as deemed prudent by Surgalign to obtain
confidential treatment for the Confidential Information

2

CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

 

for which disclosure is sought; and (iii) minimize the extent of such
disclosure.

 

3.3The provisions of this Agreement regarding confidentiality and non-use of
Confidential Information will not apply to, and Confidential Information does
not include, information which:

 

 

a.

was independently developed or discovered by the Consultant without use or
benefit of Surgalign’s Confidential Information, as demonstrated by the
Consultant’s written records;

 

 

b.

is already available to the public;

 

 

c.

becomes available to the public through no fault of the Consultant; or

 

 

d.

is provided to the Consultant without obligations of confidentiality and non-use
by a third party having the right to so provide such information.

 

3.4The Consultant shall not publish or share any Confidential Information
developed or received under this Agreement without the prior written consent of
Surgalign.

 

3.5Upon the expiration or termination of this Agreement, or within 10 days from
receipt of request by Surgalign, the Consultant shall return to Surgalign all
originals, copies, and summaries of documents, material, and other tangible
manifestations of Confidential Information in the possession or control of the
Consultant, and destroy all intangible manifestations thereof (e.g., electronic
files). The obligation of the Consultant to return Confidential Information to
Surgalign and to destroy all intangible manifestations of the Confidential
Information shall survive until fulfilled.

 

3.6The Consultant acknowledges that Surgalign does business throughout the world
and stipulates that the restrictions set forth in this Agreement are necessary
to protect the legitimate business interests of Surgalign in guarding trade
secrets and patentable subject matter, preserving the goodwill of its customers
and business, preventing solicitation of its customers, and preventing the
unauthorized use of its Confidential Information created under this Agreement.

 

4 – NON-SOLICITATION, NON-INTERFERENCE AND NON-COMPETITION

 

4.1During the term of this Agreement and for a period of 12 months after the
expiration or earlier termination of this Agreement (the “Restricted Period”),
the Consultant agrees that he shall not, except in the furtherance of performing
the Services, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, solicit, aid or induce any customer
of Surgalign or any of its subsidiaries or affiliates to purchase goods or
services then sold by Surgalign or any of its subsidiaries or affiliates from
another person, firm, corporation or other entity relating to sales,
distribution and/or research and development related to spine care, spine
surgery and spine-related technology in the global spine market (the “Spine
Business”) or assist or aid any other person or entity in identifying or
soliciting any such customer relating to the Spine Business.

 

4.2During the Restricted Period, the Consultant agrees that he shall not, except
in the furtherance of performing the Services, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity: (i) solicit, aid or induce any employee, representative or

3

CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

agent of Surgalign or any of its subsidiaries or affiliates to leave such
employment or retention or to accept employment with or render services to or
with any other person, firm, corporation or other entity unaffiliated with
Surgalign or hire or retain any such employee, representative or agent, or take
any action to materially assist or aid any other person, firm, corporation or
other entity in identifying, hiring or soliciting any such employee,
representative or agent; or (ii) interfere, or aid or induce any other person or
entity in interfering, with the relationship between Surgalign or any of its
subsidiaries or affiliates and any of their respective vendors, joint venturers
or licensors.  An employee, representative or agent shall be deemed covered by
this Section 4.2 while so employed or retained and for a period of six months
after the termination of employment or retention.

 

4.3The Consultant acknowledges that: (i) the Consultant will perform services of
a unique nature for Surgalign that are irreplaceable, and that the Consultant’s
performance of such services to a competing business (for the avoidance of
doubt, in the Spine Business) may result in irreparable harm to Surgalign or its
subsidiaries or affiliates; (ii) the Consultant has had and will continue to
have access to Confidential Information which, if disclosed, would unfairly and
inappropriately assist in competition against Surgalign or any of its
subsidiaries or affiliates; and (iii) the Consultant will generate goodwill for
Surgalign and its subsidiaries or affiliates in the course of the Consultant’s
performance of the Services.  Accordingly, during the Restricted Period, the
Consultant agrees that the Consultant will not, directly or indirectly, own,
manage, operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in competition with Surgalign or any of its subsidiaries or
affiliates in the Spine Business in any country in which Surgalign conducts
business.  Notwithstanding the above, nothing in this Section 4.3 shall prohibit
the Consultant from being a passive owner of not more than one percent of the
equity securities of a publicly traded corporation engaged in a business that is
in competition with Surgalign or any of its subsidiaries or affiliates, so long
as the Consultant has no active participation in the business of such
corporation.

 

5 - TERM AND TERMINATION

 

5.1The term of this Agreement shall commence on the Effective Date and continue
until the third anniversary of the Effective Date, unless otherwise terminated
early as set forth in Section 5.2. This Agreement may be extended with the
mutual written agreement of the Parties.

 

5.2Either Party may terminate this Agreement at any time, with or without cause,
by providing the other Party with 30 days’ advance written notice. Sections 3,
4, 5.2 and 6 shall survive the termination or expiration of this Agreement.

 

6 – GENERAL PROVISIONS

 

6.1The Consultant represents and warrants that he is not cognizant of any issues
that would be a conflict of interest with the terms and provisions of this
Agreement or the Consultant’s performance under this Agreement.  In the event
Surgalign or the Consultant identifies a conflict of interest issue, the
identifying Party will promptly notify the other Party in writing, and the
Parties will work together to rectify the conflict of interest issue.

 

6.2This Agreement may not be transferred or assigned by either Party, in whole
or in part, except with the prior written consent of the other Party.

 

4

CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

6.3This Agreement is governed by and shall be construed and enforced in
accordance with the laws of the State of Delaware, without regard to conflict of
law rules. Venue for any legal proceeding or action at equity or law arising out
of or for purposes of this Agreement shall lie in the state courts of New Castle
County, Delaware, or the United States District Court for the District of
Delaware, and the Consultant agrees that such courts shall have personal
jurisdiction over the Consultant and waives any objection to such jurisdiction.
The prevailing Party in any dispute arising under, out of, or in relation to
this Agreement shall be entitled to recover reasonable attorneys’ fees and costs
from the non-prevailing Party, at all levels of proceedings.

 

6.4Nothing in this Agreement shall be construed as granting by implication,
estoppel, or otherwise, any license or rights under patents, trade secrets,
know-how, copyrights, or other intangible rights of Surgalign other than those
specifically set forth in this Agreement.

 

6.5The Parties do not intend that this Agreement shall confer on any third party
any right, remedy or benefit or that any third party shall have any right to
enforce any provision of  this Agreement.

 

6.6In signing this Agreement, the Consultant gives Surgalign assurance that the
Consultant has read and considered all of the terms and conditions of this
Agreement, including the restraints imposed under Section 3 and Section 4.  The
Consultant agrees that these restraints are necessary for the reasonable and
proper protection of Surgalign and its subsidiaries and affiliates and their
respective Confidential Information and that the restraints are reasonable in
respect to subject matter, length of time and geographic area, and that these
restraints, individually or in the aggregate, will not prevent the Consultant
from obtaining other suitable consulting or employment during the period in
which the Consultant is bound by the restraints.

 

6.7If it is determined by a court of competent jurisdiction that any restriction
in Section 3 or Section 4 is excessive in duration or scope or is unreasonable
or unenforceable under applicable law, it is the intention of the parties that
such restriction may be modified or amended by the court to render it
enforceable to the maximum extent permitted by the laws of that state.

 

6.8In the event of any violation of the provisions of Section 3 or Section 4,
the Consultant acknowledges and agrees that the post-termination restrictions
contained in Section 3 and Section 4 shall be extended by a period of time equal
to the period of such violation, it being the intention of the Parties that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

 

6.9The right of either Party to terminate this Agreement, as provided under
Section 5, shall not be an exclusive remedy, and either Party shall be entitled,
if the circumstances warrant, alternatively or cumulatively, to damages for
breach of this Agreement, or to an order or injunction requiring performance of
the obligations of this Agreement or to any other remedy available at law or
equity. Without limiting the generality of the above, the Consultant
acknowledges and agrees that Surgalign’s remedies at law for a breach or
threatened breach of any of the provisions of Section 3 or Section 4 may be
inadequate and, in recognition of this fact, the Consultant agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
Surgalign, without posting any bond or other security, shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy which may then be available, without the necessity of showing actual
monetary damages.

 

5

CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

6.10This Agreement constitutes the entire agreement and understanding of the
Parties with regard to the subject matter of this Agreement and supersedes all
prior discussions, negotiations, understandings and agreements between the
Parties concerning the subject matter of this Agreement.  This Agreement may be
amended only by written agreement of the Parties.  If any term of this Agreement
is held by a court of competent jurisdiction to be invalid or unenforceable,
then this Agreement, including all of the remaining terms, will remain in full
force and effect as if such invalid or unenforceable term had never been
included.

 

6.11Each Party to this Agreement agrees to execute, acknowledge and deliver all
such further instruments as may be necessary or appropriate to carry out the
intent and purposes of this Agreement.

 

6.12The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

 

6.13Any notice or other communication required under this Agreement shall be in
writing and delivered to the other Party as follows:

 

Consultant:

 

Stuart F. Simpson

241 Highland Avenue

Ridgewood, New Jersey 07450

 

Surgalign:

 

With copy to:

 

 

 

Surgalign Holdings, Inc.

 

Surgalign Holdings, Inc.

520 Lake Cook Road, Suite 315

 

520 Lake Cook Road, Suite 315

Deerfield, Illinois 60015

 

Deerfield, Illinois 60015

Attention:  Jonathon M. Singer

 

Attention: General Counsel

Chief Operating Officer

 

 

 

All notices shall be deemed duly served on the date delivered to the other Party
at the address stated above, whether in person, or sent by Federal Express (or
other similar recognized courier) postage prepaid. Either Party may change its
address for purposes of this Agreement by giving the other Party written notice
of such as provided in this Agreement.

 

6.14Surgalign and the Consultant each acknowledge that they are independent
contractors with regard to the subject matter of this Agreement. Nothing in this
Agreement shall be interpreted or construed as creating or establishing the
relationship of employer and employee between Surgalign and the
Consultant.  Both Parties acknowledge that the Consultant is not an employee of
Surgalign for state or federal tax purposes, workers’ compensation, or any other
purpose or benefit. Neither the Consultant nor Surgalign shall have any right to
enter into any contract or commitment in the name of, or on behalf of the other,
or to bind the other in any respect.

 

6.15This Agreement may be executed in several counterparts, each of which shall
be deemed an original, and all of which taken together shall constitute but one
and the same instrument.

 

 

[Signature Page Follows]

6

CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Effective Date.

 

Stuart F. Simpson

 

Surgalign Holdings, Inc.

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

By:

 

 

Stuart F. Simpson

 

Name:  Terry M. Rich

 

 

 

Title:  President and Chief Executive Officer

Date:  July 20, 2020

 

Date:  July 20, 2020

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Restricted Stock Award Agreement

 

 

 

 

See attached.

 

 

 

 

--------------------------------------------------------------------------------

 

SURGALIGN HOLDINGS, INC.

RESTRICTED STOCK AGREEMENT

FOR

STUART F. SIMPSON

 

1.Award of Restricted Stock.  SURGALIGN HOLDINGS, INC., a Delaware corporation
(the “Company”) hereby grants, as of July 20, 2020 (the “Date of Grant”), to
Stuart F. Simpson (the “Recipient”), a number of restricted shares of the
Company’s common stock (collectively the “Restricted Stock”) (rounded to the
nearest whole number) equal to $825,000 based upon the closing price per share
of the Company’s common stock on the Nasdaq Stock Market on the Date of
Grant.  The Restricted Stock shall be subject to the terms, provisions and
restrictions set forth in this Restricted Stock Agreement (this “Agreement”) and
the Surgalign Holdings, Inc. 2018 Incentive Compensation Plan, as may be amended
from time to time (the “Plan”), which is incorporated herein for all
purposes.  As a condition to entering into this Agreement, and as a condition to
the issuance of any Shares (or any other securities of the Company), the
Recipient agrees to be bound by all of the terms and conditions herein and in
the Plan.  Unless otherwise provided herein, terms used herein that are defined
in the Plan and not defined herein shall have the meanings attributable thereto
in the Plan.  

2.Vesting of Restricted Stock.

(a)General Vesting.  The shares of Restricted Stock shall become vested in the
following amounts, at the following times and upon the following conditions,
provided that the Continuous Service of the Recipient continues through and on
the applicable Vesting Date:

 

Number of Shares of Restricted Stock

 

Vesting Date

1/3 of the Restricted Stock

 

07/20/2021

1/3 of the Restricted Stock

 

07/20/2022  

the remainder of the Restricted Stock

 

07/20/2023

 

Except as otherwise provided in Sections 2(b), 2(c) and 4 hereof, there shall be
no proportionate or partial vesting of shares of Restricted Stock in or during
the months, days or periods prior to each Vesting Date, and all vesting of
shares of Restricted Stock shall occur only on the applicable Vesting Date.

(b)Acceleration of Vesting Upon Change in Control.  In the event that a Change
in Control of the Company occurs during the Recipient’s Continuous Service, the
shares of Restricted Stock subject to this Agreement shall become immediately
vested as of the date of the Change in Control.  Notwithstanding the foregoing,
if in the event of a Change in Control the successor company assumes or
substitutes another award for this Restricted Stock award, then the vesting of
the Restricted Stock shall not be accelerated as described in this paragraph
(b).  For purposes of this paragraph, the Restricted Stock shall be considered
assumed or substituted for if following the Change in Control the award
substituting the Restricted Stock confers the right to receive, for each Share
subject to the Restricted Stock award immediately prior to the Change in
Control, on substantially the same vesting and other terms and conditions as
were applicable to the Restricted Stock immediately prior to the Change in
Control, the consideration (whether stock, cash or other

9

 

--------------------------------------------------------------------------------

 

securities or property) received in the transaction constituting a Change in
Control by holders of Shares for each Share held on the effective date of such
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change in Control is not solely common stock of the successor
company or its parent or subsidiary, the Committee may, with the consent of the
successor company or its parent or subsidiary, provide that the consideration to
be received upon the vesting of the Restricted Stock shall be solely common
stock of the successor company or its parent or subsidiary substantially equal
to the fair market value to the per share consideration received by holders of
Shares in the transaction constituting a Change in Control.  The determination
of such substantial equality of value of consideration shall be made by the
Committee in its sole discretion and its determination shall be conclusive and
binding.

(c)Acceleration of Vesting at Company Discretion.  Notwithstanding any other
term or provision of this Agreement, the Board or the Committee shall be
authorized, in its sole discretion, based upon its review and evaluation of the
performance of the Recipient and of the Company, to accelerate the vesting of
any shares of Restricted Stock under this Agreement, at such times and upon such
terms and conditions as the Board or the Committee shall deem advisable,
provided that the minimum vesting requirements of Section 7(f) of the Plan have
been satisfied.

(d)Definitions.  For purposes of this Agreement, the following terms shall have
the meanings indicated:

(i)“Committee” means the Compensation Committee of the Board of Directors of the
Company.

(ii) “Non-Vested Shares” means any portion of the Restricted Stock subject to
this Agreement that has not become vested pursuant to this Section 2.

(iii)“Vested Shares” means any portion of the Restricted Stock subject to this
Agreement that is and has become vested pursuant to this Section 2.

3.Delivery of Restricted Stock.

(a)Issuance of Stock Certificates and Legends.  One or more stock certificates
evidencing the Restricted Stock shall be issued in the name of the Recipient but
shall be held and retained by the Records Administrator of the Company until the
date (the “Applicable Date”) on which the shares (or a portion thereof) subject
to this Restricted Stock award become Vested Shares pursuant to Section 2
hereof, subject to the provisions of Section 4 hereof.  All such stock
certificates shall bear the following legends, along with such other legends
that the Board or the Committee shall deem necessary and appropriate or which
are otherwise required or indicated pursuant to any applicable stockholders
agreement:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER.  SUCH RESTRICTIONS ARE BINDING
ON TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT
IN THE COMPLETE FORFEITURE OF THE SHARES.

10

 

--------------------------------------------------------------------------------

 

(b)Stock Powers.  The Recipient shall deposit with the Company stock powers or
other instruments of transfer or assignment, duly endorsed in blank with
signature(s) guaranteed, corresponding to each certificate representing shares
of Restricted Stock until such shares become Vested Shares, on a form attached
hereto as Exhibit B.  If the Recipient shall fail to provide the Company with
any such stock power or other instrument of transfer or assignment, the
Recipient hereby irrevocably appoints the Secretary of the Company as his
attorney-in-fact, with full power of appointment and substitution, to execute
and deliver any such power or other instrument which may be necessary to
effectuate the transfer of the Restricted Stock (or assignment of distributions
thereon) on the books and records of the Company.  In addition, the Company may
require the spouse of the Recipient, if any, to execute and deliver to the
Company the Consent of Spouse in the form attached hereto as Exhibit C.

(c)Delivery of Stock Certificates.  On or after each Applicable Date, upon
written request to the Company by the Recipient, the Company shall promptly
cause a new certificate or certificates to be issued for and with respect to all
shares that become Vested Shares on that Applicable Date, which certificate(s)
shall be delivered to the Recipient as soon as administratively practicable
after the date of receipt by the Company of the Recipient’s written
request.  The new certificate or certificates shall continue to bear those
legends and endorsements that the Company shall deem necessary or appropriate
(including those relating to restrictions on transferability and/or obligations
and restrictions under the Securities Laws).

4.Forfeiture of Non-Vested Shares.  If the Recipient’s Continuous Service with
the Company and the Related Entities is terminated for any reason, any Shares of
Restricted Stock that are not Vested Shares and, that do not become Vested
Shares pursuant to Section 2 hereof as a result of such termination, shall be
forfeited immediately upon such termination of Continuous Service and revert
back to the Company without any payment to the Recipient.  If the Recipient
breaches any restrictive covenant applicable to the Recipient through a Company
policy, plan, or agreement between the Recipient and Company, all Non-Vested
Shares (and upon written demand by the Company, in its sole and absolute
discretion, any Vested Shares) shall be forfeited immediately upon such breach
and revert or be transferred by the Recipient back to the Company without any
payment to the Recipient.  The Committee shall have the power and authority to
enforce on behalf of the Company any rights of the Company under this Agreement
in the event of the Recipient’s forfeiture of Non-Vested Shares pursuant to this
Section 4.

5.Rights with Respect to Restricted Stock.

(a)General.  Except as otherwise provided in this Agreement, the Recipient shall
have, with respect to all of the shares of Restricted Stock, whether Vested
Shares or Non-Vested Shares, all of the rights of a holder of shares of common
stock of the Company, including without limitation (i) the right to vote such
Restricted Stock, (ii) the right to receive dividends, if any, as may be
declared on the Restricted Stock from time to time, and (iii) the rights
available to all holders of shares of common stock of the Company upon any
merger, consolidation, reorganization, liquidation or dissolution, stock
split‑up, stock dividend or recapitalization undertaken by the Company;
provided, however, that all of such rights shall be subject to the terms,
provisions, conditions and restrictions set forth in this Agreement (including
without limitation conditions under which all such rights shall be forfeited).  
Any Shares issued to the Recipient as a dividend with respect to shares of
Restricted Stock shall have the same status and bear the same legend as the
shares of Restricted Stock and shall be held by the Company, if the shares of
Restricted Stock that such dividend is attributed to is being so held, unless
otherwise determined by the Committee.  In addition, notwithstanding any
provision to the contrary herein, any dividends, whether cash dividends or any
Shares received as a dividend, declared with respect to shares of Restricted
Stock subject to this Agreement shall be held in escrow

11

 

--------------------------------------------------------------------------------

 

by the Committee until such time as the shares of Restricted Stock that such
dividends are attributed to shall become Vested Shares, and in the event that
such shares of Restricted Stock are subsequently forfeited, the dividends
attributable to such portion shall be forfeited as well.  If the Recipient
forfeits any rights he or she has under this Agreement, the Recipient shall, on
the date of such forfeiture, no longer have any rights as a shareholder with
respect to the forfeited Restricted Stock and shall no longer be entitled to
vote or receive dividends on such shares.

(b)Adjustments to Shares.  If at any time while this Agreement is in effect (or
Shares granted hereunder shall be or remain unvested while Recipient’s
Continuous Service continues and has not yet terminated or ceased for any
reason), there shall be any increase or decrease in the number of issued and
outstanding Shares of the Company through the declaration of a stock dividend or
through any recapitalization resulting in a stock split-up, combination or
exchange of such Shares, then and in that event, the Board or the Committee
shall make any adjustments it deems fair and appropriate, in view of such
change, in the number of shares of Restricted Stock then subject to this
Agreement.  If any such adjustment shall result in a fractional Share, such
fraction shall be disregarded.

(c)No Restrictions on Certain Transactions.  Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding Restricted Stock awarded hereunder, shall not affect in any
manner the right, power or authority of the Company to make, authorize or
consummate: (i) any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business; (ii) any
merger, consolidation or similar transaction by or of the Company; (iii) any
offer, issue or sale by the Company of any capital stock of the Company,
including any equity or debt securities, or preferred or preference stock that
would rank prior to or on parity with the Restricted Stock and/or that would
include, have or possess other rights, benefits and/or preferences superior to
those that the Restricted Stock includes, has or possesses, or any warrants,
options or rights with respect to any of the foregoing; (iv) the dissolution or
liquidation of the Company; (v) any sale, transfer or assignment of all or any
part of the stock, assets or business of the Company; or (vi) any other
corporate transaction, act or proceeding (whether of a similar character or
otherwise).

6.Transferability.  Unless otherwise determined by the Committee, the shares of
Restricted Stock are not transferable unless and until they become Vested Shares
in accordance with this Agreement, other than by will or under the applicable
laws of descent and distribution.  The terms of this Agreement shall be binding
upon the executors, administrators, heirs, successors and assigns of the
Recipient.  Except as otherwise permitted pursuant to the first sentence of this
Section, any attempt to effect a Transfer of any shares of Restricted Stock
prior to the date on which the shares become Vested Shares shall be void ab
initio.  For purposes of this Agreement, “Transfer” shall mean any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

7.Tax Matters; Section 83(b) Election.

(a)Section 83(b) Election.  If the Recipient properly elects, within thirty (30)
days of the Date of Grant, to include in gross income for federal income tax
purposes an amount equal to the fair market value (as of the Date of Grant) of
the Restricted Stock pursuant to Section 83(b) of the Internal Revenue Code of
1986, as amended (the “Code”), a form of which is attached hereto as Exhibit A,
the Recipient shall make arrangements satisfactory to the Company to pay to the
Company any federal, state or local income taxes required to be withheld with
respect to the Restricted Stock.  

12

 

--------------------------------------------------------------------------------

 

If the Recipient shall fail to make such tax payments as are required, the
Company shall, to the extent permitted by law, have the right to deduct from any
payment of any kind (including without limitation, the withholding of any Shares
that otherwise would be issued to the Recipient under this Agreement) otherwise
due to the Recipient any federal, state or local taxes of any kind required by
law to be withheld with respect to the Restricted Stock.

(b)No Section 83(b) Election.  If the Recipient does not properly make the
election described in paragraph 7(a) above, the Recipient shall, no later than
the date or dates as of which the restrictions referred to in this Agreement
hereof shall lapse, pay to the Company, or make arrangements satisfactory to the
Committee for payment of, any federal, state or local taxes of any kind required
by law to be withheld with respect to the Restricted Stock (including without
limitation the vesting thereof), and the Company shall, to the extent permitted
by law, have the right to deduct from any payment of any kind (including without
limitation, the withholding of any Shares that otherwise would be distributed to
the Recipient under this Agreement) otherwise due to Recipient any federal,
state, or local taxes of any kind required by law to be withheld with respect to
the Restricted Stock.

(c)Recipient’s Responsibilities for Tax Consequences.  Tax consequences on the
Recipient (including without limitation federal, state, local and foreign income
tax consequences) with respect to the Restricted Stock (including without
limitation the grant, vesting and/or forfeiture thereof) are the sole
responsibility of the Recipient.  The Recipient shall consult with his or her
own personal accountant(s) and/or tax advisor(s) regarding these matters, the
making of a Section 83(b) election, and the Recipient’s filing, withholding and
payment (or tax liability) obligations.

8.Amendment, Modification & Assignment; Non-Transferability.  This Agreement may
only be modified or amended in a writing signed by the parties hereto.  No
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
with respect to the subject matter hereof, have been made by either party which
are not set forth expressly in this Agreement.  Unless otherwise consented to in
writing by the Company, in its sole discretion, this Agreement (and Recipient’s
rights hereunder) may not be assigned, and the obligations of Recipient
hereunder may not be delegated, in whole or in part.  The rights and obligations
created hereunder shall be binding on the Recipient and his heirs and legal
representatives and on the successors and assigns of the Company.

9.Complete Agreement.  This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

10.Miscellaneous.

(a)No Right to (Continued) Employment or Service.  This Agreement and the grant
of Restricted Stock hereunder shall not confer, or be construed to confer, upon
the Recipient any right to employment or service, or continued employment or
service, with the Company or any Related Entity.

13

 

--------------------------------------------------------------------------------

 

(b)No Limit on Other Compensation Arrangements.  Nothing contained in this
Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

(c)Severability.  If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of Restricted Stock hereunder, such provision shall
be stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).

(d)No Trust or Fund Created.  Neither this Agreement nor the grant of Restricted
Stock hereunder shall create or be construed to create a trust or separate fund
of any kind or a fiduciary relationship between the Company or any Related
Entity and the Recipient or any other person.  To the extent that the Recipient
or any other person acquires a right to receive payments from the Company or any
Related Entity pursuant to this Agreement, such right shall be no greater than
the right of any unsecured general creditor of the Company.

(e)Law Governing.  This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware (without
reference to the conflict of laws rules or principles thereof).

(f)Interpretation.  The Recipient accepts the Restricted Stock subject to all of
the terms, provisions and restrictions of this Agreement and the Plan.  The
undersigned Recipient hereby accepts as binding, conclusive and final all
decisions or interpretations of the Board or the Committee upon any questions
arising under this Agreement or the Plan.  

(g)Headings.  Section, paragraph, and other headings and captions are provided
solely as a convenience to facilitate reference.  Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

(h)Notices.  Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or sent by nationally
recognized courier postage prepaid, in the case of the Company, to the Company’s
Secretary at 520 Lake Cook Road, Suite 315, Deerfield, Illinois 60015, or if the
Company should move its principal office, to such principal office, and, in the
case of the Optionee, to the Optionee’s last permanent address as shown on the
Company’s records, subject to the right of either party to designate some other
address at any time hereafter in a notice satisfying the requirements of this
Section.

(i)Non-Waiver of Breach.  The waiver by any party hereto of the other party’s
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.  

14

 

--------------------------------------------------------------------------------

 

(j)Acceptance.  The Recipient hereby acknowledges receipt of a copy of the
Plan.  The Recipient has read and understands the terms and provisions thereof
and of this Agreement, and accepts the Restricted Stock subject to all of the
terms and conditions of the Plan and this Agreement.  The Recipient acknowledges
that there may be adverse tax consequences upon the grant or vesting of the
Restricted Stock or disposition of the underlying shares and that the Recipient
had been advised to consult a tax advisor prior to such grant, vesting, or
disposition.

(k)Counterparts.  This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

[Signature page follows]

 




15

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the 20th
day of July, 2020.

 

COMPANY:

 

 

SURGALIGN HOLDINGS, INC.

 

 

 

 

 

 

 

By:  

 

 

 

 

 

 

Name:

Terry M. Rich

 

Title:

President and Chief Executive Officer

 

 

 

Dated:  July 20, 2020

 

 

Agreed and Accepted:

 

 

RECIPIENT:

 

 

 

 

By:

 

 

 

 

Stuart F. Simpson

 

 

 

 

Dated:   July 20, 2020

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

ELECTION UNDER SECTION 83(b) OF THE U.S. INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with his or her receipt of the property described below:

 

1.

The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 

Name:

 

Spouse:

 

Taxpayer I.D. No.:

 

Address:

 

 

 

Tax Year:

 

 

2.The property with respect to which the election is made is described as
follows: __________________ (________) shares of the common stock (“Common
Shares”) of Surgalign Holdings, Inc. (the “Company”).

3. The date on which the property was transferred is ______________, 20__.

4. The property is subject to the following restrictions:

The Common Shares are required to be returned to the Company in the event that
the undersigned ceases to perform services for the Company through certain dates
specified in the Restricted Stock Agreement between me and the Company dated as
of ___________, 20__.  This right lapses with regard to a portion of the Common
Shares based on my Continuous Service as an Employee, Consultant or Director
over time.

5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $______________________.

6. The amount (if any) paid for such property is: [ ZERO].

7.The amount to include in gross income is $______, which is the result of the
amount reported in Item 5 minus the amount reported in Item 6.

 

--------------------------------------------------------------------------------

 

The undersigned will file this election with the Internal Revenue Service office
with which the taxpayer files [his/her] annual income tax return not later than
30 days after the date of the transfer of the property. The undersigned has also
submitted a copy of this statement to the person for whom the services were
performed in connection with the undersigned’s receipt of the above-described
property.  The undersigned is the person performing the services in connection
with which the property was transferred.  The undersigned understands that the
foregoing election may not be revoked except with the consent of the
Commissioner.

 

Dated:

 

, 20

 

 

 

 

 

 

 

 

Signature of Taxpayer

 

The undersigned spouse of taxpayer joins in this election.

 

Dated:

 

, 20

 

 

 

 

 

 

 

 

Spouse of Taxpayer

 




 

--------------------------------------------------------------------------------

 

EXHIBIT B

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED I, __________________________, hereby sell, assign and
transfer unto _______________________________________(__________) shares of
common stock of Surgalign Holdings, Inc. standing in my name of the books of
said corporation represented by Certificate No. ________ herewith and do hereby
irrevocably constitute and appoint _____________________________ to transfer the
said stock on the books of the within named corporation with full power of
substitution in the premises.

This Stock Assignment may be used only in accordance with the Restricted Stock
Agreement between Surgalign Holdings, Inc. and the undersigned
dated_________________, _______.

 

Dated:

 

,

 

 

 

Signature:

 

 

 

 

Print Name:

 

 

 

INSTRUCTIONS:

 

 

Please DO NOT fill in any blanks other than the signature lines.

The purpose of this assignment is to enable the Company to receive the return of
the shares of common stock as set forth in the Restricted Stock Agreement,
without requiring additional signatures on the part of the Recipient.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

CONSENT OF SPOUSE

I, ____________________, spouse of ___________________, have read and approve
the foregoing Restricted Stock Agreement (the “Agreement”).  In consideration of
the Company’s grant to my spouse of the shares of common stock of Surgalign
Holdings, Inc. as set forth in the Agreement, I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any rights under the Agreement
and agree to be bound by the provisions of the Agreement insofar as I may have
any rights in said Agreement or any shares of common stock issued pursuant
thereto under the community property laws or similar laws relating to marital
property in effect in the state or country of our residence as of the date of
the signing of the foregoing Agreement.

 

Dated:

 

, 20

 

 

 

Signature of Spouse

 

Print Name:

 

 

